DETAILED ACTION
This action is in response to the Amendment dated 17 September 2021.  Claims 1, 2 and 7 are amended.  Claims 8-10 have been added.  No claims have been cancelled.  Claims 1-10 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, claims 1-7 are no longer interpreted as invoking 35 U.S.C. 112(f)/sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2019/0110856 A1) in view of Razzaque et al. (US 2011/0251483 A1).

As for independent claim 1, Barral teaches an apparatus comprising:
an information storage configured to store pieces of device information respectively acquired from medical devices used for treating a patient, each piece of the device information being stored in association with a corresponding tag information, each of the first tag information including: [(e.g. see Barral paragraphs 0006, 0032, 0039, 0050, 0110) ”Surgical robot 121 may be coupled to computing device 107, network 131, and/or data store 133 either by wires or wirelessly … The computing device 320 also saves video information to the data store 330 … in response to receiving an identification of a video frame, generating, by the processor, a bookmark based on the video frame; associating, by the processor, the ].  Examiner notes that a tag (e.g. bookmark) is time aligned and associated with different types of information (e.g. video frames, tool usage, performance of a particular procedure/technique) coming from the surgical system.
a time of acquisition of a corresponding piece of the device information [(e.g. see Barral paragraphs 0032, 0034) ”timestamps representing when the different steps of the procedure started and ended … such as the name of the surgical step and the timestamp at which it begins within the video”].
a type of the corresponding piece of the device information [(e.g. see Barral paragraphs 0031, 0110) ”surgical videos, such as from one or more robotic surgical systems (each an "RSS"). The RSSes ].
a main image generator processor configured to extract, among from the pieces of the device information stored in the information storage, pieces of the device information of at least two types each having the corresponding first tag information indicating an identical time, and to generate a main image data for displaying the pieces of the device information extracted on a single screen [(e.g. see Barral paragraphs 0031, 0045, 0056, 0057, 0110 and Fig. 5) ”surgical videos, such as from one or more robotic surgical systems (each an "RSS") … the endoscope 251 may capture video during an endoscopic surgery or the like (and thus may be ].  Examiner notes that a tag (e.g. bookmark) is time aligned with different types of information (e.g. video frames, tool usage, performance of a particular procedure/technique) coming from the surgical system where a graphical user interface is created containing this information on single screen (see Barral Fig. 5).
a comment inputter processor configured to input pieces of comment information associated with the respective comment targets designated by the target designator [(e.g. see Barral paragraph 0076) ”While only certain types of metadata are shown in FIG. 6, it should be appreciated that any suitable metadata may be employed according to different examples. For example, other information such as user-provided annotations, e.g., notes, comments, scoring information, etc., may be stored in metadata. Referring again to FIG. 5, a user may select the "add new bookmark" option to add a new bookmark at a point in the video and enter commentary or feedback into the bookmark in a "notes" field. Such information may then be stored in the metadata within a <note></note> or <comment></comment> tag associated with the bookmark”].
an information generator processor configured to associate each piece of the comment information inputted from the comment inputter processor with a corresponding second tag information including an identification information for  ”determine a surgical procedure type or to identify steps, sub-steps, or events within a surgical procedure. The ML technique(s) thus may apply one or more annotations to the video, such as bookmarks. Thus, when a user first accesses a surgical video using the GUI 500, bookmarks (such as bookmarks 422a-e) may be pre-populated and immediately available for customization or use by the user. In this example, the ML technique created four bookmarks 422a-d and recognized the video 471 as a gastric bypass surgery. In addition, the ML technique recognized the steps corresponding to each of the four bookmarks 422a-d and inserted step names for each, which are visible in the bookmark editor window 520 … a user may select the "add new bookmark" option to add a new bookmark at a point in the video and enter commentary or feedback into the bookmark in a "notes" field. Such information may then be stored in the metadata within a <note></note> or <comment></comment> tag associated with the bookmark”].
a comment image generator configured processor, if a main image displayed based on the main image data includes at least one of the comment targets, to extract a corresponding piece of the comment information on at least one of the  ”a surgical video may have other corresponding information such as audio information, graphical overlays (e.g., comments, commentary, patient information such as pulse rate, blood pressure, etc.), etc., such information may also be copied into the new video file (or corresponding new file created along with the new video file) such that all information corresponding to the copied video is also copied into a new file or set of files”].

Barral does not specifically teach a target designator configured to designate comment targets in an on-screen image displayed based on the main image data.  However, in the same field of invention, Razzaque teaches:
a target designator configured to designate comment targets in an on-screen image displayed based on the main image data [(e.g. see Razzaque paragraphs 0037, 0042, 0055) ”position sensing units 210 and 240 may be tracking systems 210 and 240 and may track surgical instruments 245 and 255 and provide data to the image guidance unit 230. The image guidance unit 230 may process or combine the data and show image guidance data on display ].
Therefore, considering the teachings of Barral and Razzaque, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a target designator configured to designate comment targets in an on-screen image displayed based on the main image data, as taught by Razzaque, 

As for dependent claim 2, Barral and Razzaque teach the apparatus as described in claim 1, but Barral does not specifically teach wherein the target designator is configured to designate a position on a screen displaying the on-screen image, wherein one of the comment targets includes an entirety or a part of the corresponding piece of the device information displayed in the position designated by the target designator.  However, Razzaque teaches:
wherein the target designator is configured to designate a position on a screen displaying the on-screen image, wherein one of the comment targets includes an entirety or a part of the corresponding piece of the device information displayed in the position designated by the target designator [(e.g. see Razzaque paragraph 0037, 0042) ”position sensing units 210 and 240 may be tracking systems 210 and 240 and may track surgical instruments 245 and 255 and provide data to the image guidance unit 230. The image guidance unit 230 may process or combine the data and show image guidance data on display 220. This image guidance data may be used by a physician to guide a procedure and improve care … image annotation in image-guided medical procedures. As just one example embodiment, pose information for an ultrasound transducer and its associated ultrasound image may be determined in block 310. In block 320, changing pose information for an ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Barral and Razzaque teach the apparatus as described in claim 2, but Barral does not specifically teach wherein one piece of the device information includes a control parameter related to a corresponding one of the medical devices.  However, Razzaque teaches:
wherein one piece of the device information includes a control parameter related to a corresponding one of the medical devices [(e.g. see Razzaque paragraph 0037) ”position sensing units 210 and 240 may be tracking systems 210 and 240 and may track surgical instruments 245 and 255 and provide data to the image guidance unit 230. The image guidance unit 230 may process or combine the data and show image guidance data on display 220. This image ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Barral and Razzaque teach the apparatus as described in claim 2, but Barral does not specifically teach wherein one piece of the device information includes a graph showing a waveform of biological information.  However, Razzaque teaches:
wherein one piece of the device information includes a graph showing a waveform of biological information [(e.g. see Razzaque paragraph 0043) "Visualizable medical data" is a broad term that encompasses its ordinary and customary meaning and includes, without limitation, any two-dimensional (2D) or 3D medical data that can be visualized. The visualizable medical data may also be volumetric and can include, without limitation, one or more of a CT scan, an MRI, other 3D preoperative imaging data, other volume data, segmented internal organs, segmented blood vessels, annotations, tumors, etc. The visualizable medical data may also include 2D medical data such as ultrasounds, X-rays, or segments or slices of 3D medical data”].
The motivation to combine is the same as that used for claim 1.

claim 5, Barral and Razzaque teach the apparatus as described in claim 1, but Barral does not specifically teach the following limitations.  However, Razzaque teaches:
wherein one piece of the device information includes a three-dimensional position of a surgical instrument during surgery [(e.g. see Razzaque paragraph 0037) ”a position sensing unit 210 or 240 may be affixed to either or both of the surgical devices 245 and 255. The surgical devices 245 or 255 may be tracked by the position sensing units 210 or 240. A world reference, such as the display 220 may also be tracked by the position sensing unit 210 or 240 in order to determine the poses of the surgical devices 245 and 255 with respect to the world”].
wherein one of the comment targets includes a navigation image of a surgical navigation system showing a three-dimensional image of a treatment target that matches the three-dimensional position of the surgical instrument [(e.g. see Razzaque paragraphs 0027, 0042) ”The image guidance unit 230 may process or combine the data and show image guidance data on display 220. This image guidance data may be used by a physician to guide a procedure and improve care … image annotation in image-guided medical procedures. As just one example embodiment, pose information for an ultrasound transducer and its associated ultrasound image may be determined in block 310. In block 320, changing pose information for an ablation needle may be determined in ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Barral and Razzaque teach the apparatus as described in claim 1, but Barral does not specifically teach herein one of the comment targets includes an entirety of the on screen image.  However, Razzaque teaches:
wherein one of the comment targets includes an entirety of the on screen image [(e.g. see Razzaque paragraphs 0042, 0055) ”image annotation in image-guided medical procedures. As just one example embodiment, pose information for an ultrasound transducer and its associated ultrasound image may be determined in block 310. In block 320, changing pose information for an ablation needle may be determined in block 320. The pose information may change as an operator moves the ablation needle and/or the ultrasound transducer. An annotation may be generated in block 330 based on, for example, the ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 7, Barral and Razzaque teach the apparatus as described in claim 6, but Barral does not specifically teach wherein the target designator is configured to designate the entirety of the on-screen image as one of the comment targets in response to an operation of an operating portion provided in advance.  However, Razzaque teaches:
wherein the target designator is configured to designate the entirety of the on-screen image as one of the comment targets in response to an operation of an operating portion provided in advance [(e.g. see Razzaque paragraphs 0042, 0055) ”image annotation in image-guided medical procedures. As just one example embodiment, pose information for an ultrasound transducer and its associated ultrasound image may be determined in block 310. In block 320, changing pose ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 8, Barral and Razzaque teach the apparatus as described in claim 1 and Barral further teaches:
wherein the device information includes at least one of: a measured value obtained by the device; a moving image outputted from the device; a still image outputted from the device; a usage status of the device; a device status of the device; a set value of the device; and a set value for parameters that the device handles [(e.g. see Barral paragraphs 0045, 0110) ”the endoscope 251 may ].

As for dependent claim 9, Barral and Razzaque teach the apparatus as described in claim 1 and Barral further teaches:
wherein the main image generator processor is configured to generate the main image data in conformity with a preset layout [(e.g. see Barral paragraphs 0056, 0057 and Fig. 5) ”The GUI 500 … include several user interface ("UI") components, including a video window 510 to show the surgical video 471. The video window 410 includes a video timeline 412 and a cursor 414 that may be used to manually scrub through the video 471. Video controls 416a-c, including pause, segment skip forward, and segment skip reverse, are also provided. In addition, "undo" and "redo" editing controls 518a-b are also provided to undo or redo bookmark changes. As can be seen, the video timeline 412 ].

As for independent claim 10, Barral and Razzaque teach an apparatus.  Claim 10 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.  Barral further teaches: wherein the main image generator processor is configured to generate the main image data in conformity with one of the following elements: (1) types of the device information and a number of pieces of the device information to be concurrently displayed in each of the divided areas; and (2) a form of the device information to be displayed in each of the divided areas [(e.g. see Barral paragraphs 0056, 0057 and Fig. 5) ”The GUI 500 … include several user interface ("UI") components, including a video window 510 to show the surgical video 471. The video window 410 includes a video timeline 412 and a cursor 414 that may be used to manually scrub through the video 471. Video controls 416a-c, including pause, segment skip forward, and segment skip reverse, are also provided. In addition, "undo" and "redo" editing controls 518a-b are also provided to undo or redo bookmark changes. As can be seen, the video timeline 412 includes five bookmarks 422a-e … Each of the bookmarks 422a-e shown in the video window 410 are also replicated in the bookmark editor window 520 to the left of the video window 410”].

Response to Arguments
Applicant's arguments, filed 17 September 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Barral is not directed to device information acquired from a medical device” (Page 10).].

Examiner respectfully disagrees.  Barral gathers device information (e.g. video) from a medical device (e.g. surgical system/endoscope) as shown in paragraphs 0031, 0045 of Barral’s disclosure [“access to surgical videos, such as from one or more robotic surgical systems (each an "RSS"). The RSSes record video from one or more endoscopic cameras during the course of various surgical procedures … the system 200 includes endoscope 251 (including camera 201), computing device 207, display 211, network 231, and storage 233. As depicted, camera 201 is disposed on the distal end (opposite the proximal end) of endoscope 251. Illumination sources may also be disposed to emit light from the distal end. Endoscope 251 is coupled to computing device 207 to output surgical video 265 to computing device 207. Like the example system 100 shown in FIG. 1, computing device 207 is coupled to a network 231 and storage 233”].  Thus, Barral teaches applicant’s claimed limitation.

Applicant argues that [“Barral fails to disclose or suggest … claims 1’s main image generator processor that extracts from the storage ‘pieces of the device information of at least two types each having the corresponding first tag information indicating an identical time’ and that generates ‘a main image data for displaying the extracted pieces of information on a single screen.’” (Page 11).].

Examiner respectfully disagrees.  Barral teaches a main image generator processor configured to extract, among from the pieces of the device information stored in the information storage, pieces of the device information of at least two types each having the corresponding first tag information indicating an identical time, and to generate a main image data for displaying the pieces of the device information extracted on a single screen in paragraphs 0006, 0031, 0045, 0056, 0057, 0110 and Fig. 5 of Barral’s disclosure [“surgical videos, such as from one or more robotic surgical systems (each an "RSS") … the endoscope 251 may capture video during an endoscopic surgery … generates bookmarks and inserts them as metadata within the video file … bookmarks may be added based on events occurring within the surgical procedure, such as changing a tool, detected events or complications, performing a particular technique (e.g., performing a particular type of suture) or activating a particular tool (e.g., a cautery tool), etc. Such events may be identified by an ML technique or based on inputs received from the robotic surgical system. For example, when a tool is removed from the surgical robot or a new tool is used, the surgical robot may generate a signal that the system 100 may use to annotate the surgical video ”].  One of ordinary skill in the art, namely a software developer, would recognize that a tag (e.g. bookmark) is time aligned with different types of information (e.g. video frames, tool usage, performance of a particular procedure/technique) coming from the surgical system where a graphical user interface is created containing this information on single screen (see Barral Fig. 5).  Thus, the combination adequately teaches applicant’s claimed limitation.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2008/0319275 A1 issued to Chiu on 25 December 2008.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g. reviewing side-by-side video from surgery along with vital sign information).
U.S. PGPub 2020/0268457 A1 issued to Wolf et al. on 27 August 2020.  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g. surgical event review comprising video, image and vital type information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174